Holmes, Judge,
delivered the opinion of the court.
The record and bill of exceptions in this case are very defective in form, but enough appears to enable us to see that a judgment was rendered for the plaintiff without any evidence to support it, and when the evidence which was offered by the plaintiff tended to sustain the defence set up in the answer.
The bill of exceptions shows that an application for a change of venue was made,on the day of the trial, and before a jury was called, supported by affidavit of the party, on the ground that the judge had been of counsel in the cause, and that the application was overruled. The facts do not sufficiently appear to enable us to say whether reasonable notice had been given or not, but we are inclined to think a change of venue should have been granted.
We think best to reverse the judgment and remand the case for a new trial, when the rights of the parties may be adjudicated in a more satisfactory manner.
Judgment revéfsed and cause remanded;
the other judges concurring.